The plaintiff was a young man, living about eight miles from Lincolnton, quite inexperienced in business, and ignorant of its forms.
On the day of this transaction, he came into the town upon business, and being in the store house of Moss  King, the latter asked him to witness a bond which Moss had made to him for the penal sum of ten thousand dollars, he took him to the writing desk, and producing the bond, asked Moss if that was his act and deed, Moss answered in the affirmative; he then presented the paper to the plaintiff, who asked King where he should sign as a witness. He pointed to the space under the name of the principal, where there had been a scroll written for a seal, and the plaintiff, with a belief that he was signing it as a witness, subscribed his name there as a co-obligor. *Page 153 
The paper proved to be a penal bond in ten thousand dollars payable by the defendant King and conditioned that Moss should pay all the debts of the firm of Moss and King which was insolvent for a large amount. The prayer is, that the said bond be declared void, and be surrendered for cancellation.
The defendant having left the State, there was judgment pro confesso as to him. The other partner, Moss, answered, and was examined as a witness; he proved the fraud as above stated.
The cause was set down for hearing on the bill, answer, proofs and former orders, and sent to this Court.
The material allegations upon which the plaintiff founds his title to relief, are clearly proved by the testimony on file, and he is therefore entitled to a decree to have the obligation mentioned in the pleadings delivered up to be cancelled as to him, and he may have costs against the defendant King.
PER CURIAM.                              Decree accordingly. *Page 157